Case: 18-14831   Date Filed: 10/02/2019   Page: 1 of 8


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14831
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 4:18-cr-00123-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellant,

                                  versus

EMMANUEL SPRINGSTEEN,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________



                            (October 2, 2019)



Before WILLIAM PRYOR, GRANT and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 18-14831         Date Filed: 10/02/2019         Page: 2 of 8


        The Government appeals Emmanuel Springsteen’s 54-month total sentence.

It contends the district court did not have the authority to sentence Springsteen

below the seven-year mandatory minimum for his conviction for using, carrying,

or brandishing a firearm during and in relation to a crime of violence, in violation

of 18 U.S.C. 924(c)(1)(A)(ii), and, although it did not object below, the district

court’s error was plain. After plain error review,1 we vacate and remand for

resentencing.

                                       I. BACKGROUND

        Springsteen pled guilty to one count of interfering with commerce by

robbery, in violation of 18 U.S.C. § 1951 (Count 1), and one count of using

carrying, or brandishing a firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. § 924(c)(1)(A)(ii) (Count 2). The plea agreement stated

both parties would recommend a sentence of seven years or 84 months.

        For Count 1, the PSI assigned Springsteen a total offense level of 17, which

when combined with a criminal history category of I, resulted in a Guidelines


        1
           The Government did not object to Springsteen’s sentence before the district court.
Ordinarily to preserve an issue for appeal, one must object. United States v. Straub, 508 F.3d
1003, 1011 (11th Cir. 2007). If one does not object, then we review for plain error. Id. Plain
error occurs where: (1) there is an error; (2) that is plain; (3) that affects substantial rights; and
(4) that seriously affects the fairness, integrity, or public reputation of judicial proceedings.
United States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir. 2005). “Plain is synonymous with
clear or equivalently obvious.” United States v. Olano, 507 U.S. 725, 734 (1993). For an error
to affect substantial rights, “the error must have been prejudicial: It must have affected the
outcome of the district court proceedings.” Id.

                                                   2
              Case: 18-14831     Date Filed: 10/02/2019   Page: 3 of 8


range for Count 1 of 24 to 30 months’ imprisonment. However, as to Count 2, the

PSI noted the Guidelines sentence was the minimum term required by statute,

which was 7 years—84 months—and that sentence must be served consecutively

to any other sentence imposed.

      At sentencing, the parties had no objections to the PSI. Accordingly, the

district court adopted the factual statements and Guidelines calculation contained

within the PSI. The district court determined Springsteen’s total offense level was

17 and his criminal history category was I, resulting in a Guidelines range of 24 to

30 months’ imprisonment. The court also acknowledged that, as to Count 2,

Springsteen was subject to an 84-month consecutive sentence.

      After hearing arguments from the parties, both of whom asked for a total

sentence of seven years, and allocution from Springsteen, the district court

sentenced Springsteen to a total of 54 months’ imprisonment, which consisted of

24 months for Count 1 and only 30 months for Count 2, set to run consecutively,

followed by four years of supervised release. In support of this total sentence, the

district court explained Springsteen was only 20 years old, he had no criminal or

juvenile history, and there was no history in his background of him ever possessing

or using a firearm. The district court also explained Springsteen had a rough

childhood that involved an alcoholic father that had kidnapped him and who also

had been in and out of jail; that Springsteen had been diagnosed with “severe


                                          3
              Case: 18-14831      Date Filed: 10/02/2019   Page: 4 of 8


emotional disturbance since he was 13; he graduated high school; and, at the time

of the offense, Springsteen was homeless. Therefore, the court concluded the total

Guidelines sentence was greater than necessary after considering the sentencing

factors, and the total sentence it imposed was adequate deterrence for

Springsteen’s criminal conduct.

      After pronouncing the total sentence, the district court asked the parties if

there were any objections to its findings of fact, conclusions of law, or the manner

in which the sentence was pronounced. Neither party objected. However,

following entry of judgment, the Government appealed.

                                  II. DISCUSSION

      18 U.S.C. § 924(c)(1)(A)(ii) provides the following:

      Except to the extent that a greater minimum sentence is otherwise
      provided by this subsection or by any other provision of law, any
      person who, during and in relation to any crime of violence or drug
      trafficking crime (including a crime of violence or drug trafficking
      crime that provides for an enhanced punishment if committed by the
      use of a deadly or dangerous weapon or device) for which the person
      may be prosecuted in a court of the United States, uses or carries a
      firearm, or who, in furtherance of any such crime, possesses a
      firearm, shall, in addition to the punishment provided for such crime
      of violence or drug trafficking crime—

             (ii) if the firearm is brandished, be sentenced to a term of
             imprisonment of not less than 7 years.




                                          4
              Case: 18-14831     Date Filed: 10/02/2019    Page: 5 of 8


(emphasis added). If a defendant is sentenced under this statute, his sentence

pursuant to this statute must be consecutive to all other sentences. Id.

§ 924(c)(1)(D)(ii).

       “The sentencing guidelines make clear that where a guidelines range falls

entirely below a mandatory minimum sentence, the court must follow the

mandatory statutory minimum sentence.” United States v. Clark, 274 F.3d 1325,

1328 (11th Cir. 2001) (citing U.S.S.G § 5G1.1). Therefore, where the “relevant

statutorily authorized mandatory minimum sentence[] exceeded the relevant

sentencing guidelines range,” the mandatory minimum sentence “plainly [takes]

precedence.” Id. This remains true even after United States v. Booker, 543 U.S.

220 (2005). United States v. Castaing-Sosa, 530 F.3d 1358, 1362 (11th Cir. 2008).

Although a mandatory minimum sentence takes precedence over the applicable

Guidelines range, the district court may depart from the mandatory minimum

sentence in two circumstances: (1) when the government files a substantial

assistance motion pursuant to 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1 or

(2) when the defendant falls within the safety valve terms of 18 U.S.C. § 3553(f).

Id. at 1360. Safety-valve relief only applies when a defendant violates one of

several named controlled substance offenses. See 18 U.S.C. § 3553(f).

Additionally, to qualify for safety-valve relief, the defendant must not have

possessed a firearm or other dangerous weapon in connection with the offense. Id.


                                          5
               Case: 18-14831     Date Filed: 10/02/2019    Page: 6 of 8


§ 3553(f)(2). However, absent these two circumstances, “[i]t is well-settled that a

district court is not authorized to sentence a defendant below the statutory

mandatory minimum.” Castaing-Sosa, 530 F.3d at 1360.

      In Clark, the United States conceded at sentencing the district court had the

authority to depart downward from the mandatory minimum sentence, but

otherwise argued the defendant was not entitled to a downward departure. 274

F.3d at 1327. The district court granted a departure and sentenced the defendant to

90 months below the mandatory minimum sentence of 240 months’ imprisonment.

Id. at 1328. The government appealed and argued the district court plainly erred

by sentencing the defendant below the mandatory minimum sentence without it

filing a motion for a departure based on substantial assistance and because the

defendant was not entitled to safety-valve relief. Id. We agreed with the

government. Applying plain error review and relying on the reasoning of the Sixth

Circuit, we stated the government can show that its substantial rights were violated

“if the error affects the outcome of the district court proceedings.” Id. at 1329

(quoting United States v. Barajas-Nunez, 91 F.3d 826, 833 (6th Cir. 1996)). We

further stated the following: “the district court’s imposition of a sentence that is

less than two-thirds of the statutorily-required minimum shows a disregard for

governing law, diminishes the fairness of the criminal sentencing scheme by

allowing disparate sentences to be imposed on similarly-situated defendants, and


                                           6
              Case: 18-14831     Date Filed: 10/02/2019    Page: 7 of 8


undermines the integrity and public reputation of the judicial system.” Id.

Accordingly, we vacated the defendant’s sentence and remanded with instructions

for the district court to sentence the defendant to the statutory minimum sentence

of 240 months. Id. at 1330.

      As Springsteen concedes, “the law is not on [his] side in this Appeal.” The

district court plainly erred by sentencing Springsteen to 30 months for his

conviction on Count 2, despite the mandatory minimum sentence being 84 months’

imprisonment. It is well-settled that district courts do not have the discretion to

sentence a defendant below the statutory mandatory minimum sentence absent a

motion from the government for substantial assistance or the defendant qualifying

for safety-valve relief. See Castaing-Sosa, 530 F.3d at 1360; Clark, 274 F.3d at

1328. However, in this case, neither exception was present, as the Government did

not file a motion to depart from the mandatory minimum sentence and Springsteen

did not commit a controlled substance offense. Therefore, the district court’s error

was plain. Furthermore, had the district court not erred, then the outcome of the

district court proceedings would have been different, because the district court

would have sentenced Springsteen to at least 84 months’ imprisonment on Count 2,

not 30 months. Thus, the Government’s substantial rights were violated. See

Clark, 274 F.3d at 1329. Finally, the district court sentencing Springsteen to less

than half of the 84-month mandatory minimum without proper justification,


                                           7
              Case: 18-14831    Date Filed: 10/02/2019   Page: 8 of 8


“diminishes the fairness of the criminal sentencing scheme by allowing disparate

sentences to be imposed on similarly-situated defendants, and undermines the

integrity and public reputation of the judicial system.” Id. Accordingly, we vacate

Springsteen’s total sentence and remand for resentencing.

      VACATED AND REMANDED.




                                         8